
	

113 HR 1836 IH: Protect our Native Women Act of 2013
U.S. House of Representatives
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1836
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2013
			Mrs. Noem introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance training and cooperation between law
		  enforcement officers to respond to and prevent domestic violence and sexual
		  assault in Indian country, to swiftly bring perpetrators to justice, to
		  commission a GAO study, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect our Native Women Act of
			 2013.
		2.Assistant United
			 States attorney domestic violence tribal liaisonsSection 13(b) of the Indian Law Enforcement
			 Reform Act (25 U.S.C. 2810(b)) is amended—
			(1)by redesignating
			 paragraph (9) as paragraph (10); and
			(2)by inserting after
			 paragraph (8) the following:
				
					(9)Serving as domestic violence tribal liaison
				by doing the following:
						(A)Encouraging and
				assisting in arrests and Federal prosecution for crimes, including misdemeanor
				crimes, of domestic violence, dating violence, sexual assault, and stalking
				that occur in Indian country.
						(B)Conducting
				training sessions for law enforcement officers and other individuals and
				entities responsible for responding to crimes in Indian country to ensure that
				such officers, individuals, and entities—
							(i)understand their
				arrest authority over offenders; and
							(ii)are prepared to
				respond to victims of such crimes.
							(C)Developing
				multidisciplinary teams to combat domestic and sexual violence offenses against
				Indians.
						(D)Consulting and
				coordinating with tribal justice officials and victims’ advocates to address
				any backlog in the prosecution of crimes, including misdemeanor crimes, of
				domestic violence, dating violence, sexual assault, and stalking that occur in
				Indian country.
						(E)Developing working
				relationships and maintaining communication with tribal leaders, tribal
				community and victims’ advocates, and tribal justice officials to gather
				information from, and share appropriate information with, tribal justice
				officials.
						.
			3.Special
			 attorneysSection 543(a) of
			 title 28, United States Code, is amended—
			(1)by striking
			 , including and all that follows through Indian
			 country; and
			(2)by adding at the
			 end the following: The Attorney General shall appoint qualified tribal
			 prosecutors and other qualified attorneys to assist in prosecuting Federal
			 offenses committed in the Indian country of no fewer than 10 federally
			 recognized tribes, with a preference given to those tribes with the highest
			 rates of domestic violence and sexual assault, compared to other federally
			 recognized tribes..
			4.GAO
			 studyThe Comptroller General
			 of the United States shall submit to the Congress a report on—
			(1)the prevalence of
			 domestic violence and sexual assault in Indian Country;
			(2)the efforts of
			 Federal law enforcement agencies, including the Federal Bureau of Investigation
			 and Bureau of Indian Affairs, to investigate these crimes; and
			(3)Federal
			 initiatives, such as grants, training, and technical assistance, to help
			 address and prevent such violence.
			
